Title: To George Washington from Samuel Huntington, 23 March 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia March 23. 1780
          
          Enclosed your Excellency will receive an Act of Congress of the 21st Instant recommending to the Governments of the several States to suspend making new Appointments of Officers in the regiments of their respective Lines except where the Commander in Chief or Commanding Officer in the southern Department shall deem such Appointment indispensibly necessary. I have the honour to be with sincere Esteem & respect your Excy’s hble servant
          
            Sam. Huntington President
          
        